Citation Nr: 1745713	
Decision Date: 10/13/17    Archive Date: 10/19/17

DOCKET NO.  14-08 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to an initial compensable disability rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.R. Bryant


INTRODUCTION

The Veteran had active duty from June 1953 to May 1955.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  Jurisdiction has since been transferred to the RO in Baltimore, Maryland.  The Veteran testified at an August 2016 Board hearing and a transcript is of record.  

The case was then remanded in April 2017 to schedule the Veteran for a VA examination.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary prior to adjudication of the matter here on appeal.  As noted in the Introduction, this case was remanded by the Board in April 2017 for a VA medical opinion to determine the current severity of his service-connected bilateral hearing loss.

The Veteran was afforded a VA examination in May 2017.  He reported having significant hearing problems and struggles to under conversations clearly.  He reported mistakes were often made because he was unable to understand what is being said.  Audiometric findings revealed puretone thresholds in the both ears of CNT (could not test) at 500, 1000, 2000, 3,000, and 4000.  The audiologist reported that the test results were not valid for rating purposes (not indicative of organic hearing loss).  She explained that the Veteran could not condition to pure tone testing and was unresponsive during testing. 

In addition, speech recognition ability was 0 percent in both ears.  The audiologist noted that use of the speech discrimination score was not appropriate for this Veteran because of language difficulties, cognitive problems, and inconsistent speech discrimination scores.  She explained that the Veteran reported not being able to understand speech stimuli and was unresponsive to pure tones therefore testing was unable to be completed.  She also noted that although the Veteran was unable to respond and condition to pure tone and speech testing, otoscopic evaluation was normal bilaterally.

The Board finds, the May 2017 VA examination findings raise some concern as to the quality of the Veteran's participation during the testing.  The report suggests an inability on his part to provide accurate results, which would require a search for a remedy/resolution to the problem causing the inability.  On the other hand, although there is no clear indication that the Veteran intentionally refused to cooperate, or otherwise attempted to manipulate the test results, he is cautioned concerning his own responsibility to cooperate with VA in these matters.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (the duty to assist is not a one-way street).  The Board believes that the Veteran's duty to cooperate with VA includes reporting for, and cooperating during, his VA examination.  See Morris v. Derwinski, 1 Vet. App. 260, 264 (1991) (individuals applying for benefits have a responsibility to cooperate with the agency in the gathering of the evidence necessary to establish allowance of benefits).  A new examination is necessary to decide the claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  With any necessary identification of sources by the Veteran, obtain all outstanding VA or non-VA treatment records pertaining to treatment of the Veteran for hearing loss that are not already associated with the claims file.  

2.  Then schedule the Veteran for a VA audiological examination.  The Veteran should be informed, prior to the exam, that failure to cooperate with the examiner may negatively impact his claim for benefits.  The file must be made available to the audiologist for review of the case.  The examiner must utilize the appropriate Disability Benefits Questionnaire (DBQ).

Audiological testing, should be performed and the examiner should provide a detailed description of the steps taken to obtain a complete and reliable hearing test result.  If valid audiometric results cannot be obtained, the examiner should indicate (with clear explanation) whether such is due to some circumstance(s) unique to the Veteran that render(s) him incapable of providing valid responses (in which case it should be determined whether there are any possible accommodations that would address the problem) or whether it is due to his malingering/failure to cooperate.  

The audiologist must also describe the effects of the Veteran's service-connected bilateral hearing loss on his occupational functioning and activities of daily living including a full description of the effects of his disability upon his ordinary activities.  

3.  After the above actions are completed, if the decision is adverse to the Veteran, issue a supplement statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

